Citation Nr: 0931321	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left testicle 
atrophy.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a bilateral hip 
disorder.  

6.  Entitlement to service connection for a hearing loss 
disability on the left.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PSD) and a depressive disorder.  

8.  Entitlement to an initial evaluation in excess of 20 
percent for right post-traumatic tibiotalar arthritis.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.  
In addition, he served in the Army National Guard in April 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In October 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In a June 2009 rating decision, the AOJ granted service 
connection for multiple bony bodies in the left elbow.  This 
represents a full grant of the benefit sought in regard to 
that issue.  

In November 2008, the Veteran executed a Power of Attorney in 
favor of Calvin Hansen, Attorney at Law.  

The issues of entitlement to service connection for a right 
knee disorder, a left knee disorder, a bilateral hip disorder 
and a back disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence tends to establish that left testicle 
atrophy is attributable to service.  

2.  A hearing loss disability on the left for VA compensation 
purposes is not shown.  

3. The Veteran does not have a diagnosis of an acquired 
psychiatric disorder, to include PSD and depression.  

4. Right post-traumatic tibiotalar arthritis is manifested by 
no more than marked limitation of motion.  The ankle is not 
ankylosed and malunion of the tibia and fibula is not shown.  


CONCLUSIONS OF LAW

1.  Left testicle atrophy was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2  A hearing loss disability on the left was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3  An acquired psychiatric disorder, to include PSD and 
depression, was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

4  The criteria for an evaluation in excess of 20 percent for 
right post-traumatic tibiotalar arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The May 
2005, October 2005 and January 2007, letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In regard to the initial evaluation assigned for right post-
traumatic tibiotalar arthritis, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the Veteran took 
issue with the initial 20 percent disability rating and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case which 
contained, in pertinent part, the relevant criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
an April 2009 Formal Finding of Unavailability of Records 
establishes that the records identified in the Board's 
October 2008 remand are unavailable.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
in September 2006 and December 2008.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  There 
is no objective evidence indicating that there has been a 
material change in the service-connected right post-traumatic 
tibiotalar arthritis since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in January 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

I.  Service Connection

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  Wagner, 370 F.3d at 
1096.

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In Hensley, the Court indicated that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability.  The Board notes that 
the Court's directives in Hensley are consistent with 38 
C.F.R. § 3.303(d).

Service connection for PSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the October 2008 remand.  Thus, the Board is 
able to proceed with a determination.  

Left Testicle

The Veteran asserts that his left testicle atrophy is a 
result of service.  Having reviewed the record, the Board 
finds that the evidence is in relative equipoise, and thus, a 
finding of service connection for left testicle atrophy is 
supportable.  

Initially, the Board notes that, generally, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations provide expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The May 1968 
service entrance examination report shows that the 
genitourinary system was normal.  The Board notes while a 
June 1968 record reflects treatment for an atrophic testicle, 
there is no reference to a testicle disability at service 
entrance, and thus, a left testicle disability was not noted 
at service entrance.  

The Board notes that while an August 1970 VA examination 
report attributed atrophy and hypersensitivity of the left 
testis to a history of having had a swimming accident prior 
to service, a history of an injury to the testicle during 
service when he fell from a helicopter was also noted.  
Further, while the December 2008 VA examiner referenced a 
testicular issue from 1966, and while the Veteran may have 
had relevant symptoms prior to service, the examiner stated 
that a determination as to whether the Veteran had a left 
testicular disability that existed prior to service entrance 
would be speculative.  The Board notes that at separation in 
June 1970, an atrophied left testicle was attributed to a 
crush injury in January 1970, not an injury prior to service.  
In light of these findings, the Board concludes that there is 
no clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance and the Veteran 
is entitled to the presumption of soundness at service 
entrance in regard to the left testicle.  Thus, the theory of 
aggravation will not be further addressed.

In regard to service incurrence, as noted, service treatment 
records reflect that the left testicle was normal at service 
entrance, atrophic in June 1968 and atrophied secondary to a 
crush injury at separation in January 1970.  In addition, the 
August 1970 VA examination report noted that the left 
testicle was slightly less than half the size of the right 
testicle, with atrophy and hypersensitivity, and the December 
2008 VA examiner opined that the Veteran's left testicle 
symptoms, to include atrophy, were consistent with the type 
of injury sustained in service.  

In this case, there is evidence of an onset of left testicle 
atrophy during service, the left testicle was atrophied at 
separation noted to be secondary to an in-service injury and 
there is there is a positive nexus opinion consistent with 
the contemporaneous records.  The Board notes that while 
there is some doubt in this case, resolving all doubt in 
favor of the Veteran, a finding of service connection for 
left testicle atrophy is supportable.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  





Hearing Loss

The Veteran asserts that he has a hearing loss disability on 
the left as a result of noise exposure during service, to 
include noise associated with helicopter engines and 
explosives in Vietnam.  The Board notes that the Veteran is 
service-connected for tinnitus in association with noise 
exposure during service, and thus, the question is whether he 
has a hearing disability as a result of the established in-
service noise exposure.  Having reviewed the record, the 
Board finds that service connection is not warranted for a 
hearing loss disability on the left

The May 1968 service entrance examination report shows that 
the Veteran's hearing was normal.  His hearing was assigned a 
profile of "1."  

A June 1969 audiologic evaluation report shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
5
10

His hearing was assigned a profile of "1."  On the 
accompanying medical history he denied having or having had 
hearing loss.  

The June 1970 audiologic evaluation report at separation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
25
25
25



A June 1975 National Guard audiologic evaluation report 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
-
20

His hearing was assigned a profile of "1."  

The September 2005 VA audiologic evaluation report showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
25
25

Discrimination ability was 92 percent correct on the right 
and 94 percent correct on the left.  No hearing loss 
disability on the left for VA compensations purposes was 
noted and in a January 2006 addendum, the examiner noted that 
the discrimination ability on the right established a hearing 
loss disability in the right ear for VA compensation 
purposes.  

The December 2008 VA audiologic evaluation report showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
20
25

Discrimination ability was 94 percent correct on the right 
and 94 percent correct on the left.  The opinion was that 
hearing was normal for VA compensation purposes and that the 
Veteran had no hearing loss related to acoustic trauma in 
service.  

In regard to the left ear, the Board finds that the competent 
evidence establishes that the Veteran does not have a hearing 
loss disability for VA compensation purposes.  As noted by 
the September 2005 VA examiner, while audiologic evaluation 
at separation in June 1970 showed a significant shift in 
hearing sensitivity during service, the 1975 audiologic 
evaluation results showed that the Veteran's hearing 
sensitivity had recovered to normal after separation and 
thus, it was not likely that the Veteran's hearing loss was a 
result of noise exposure during service.  Likewise, the 
December 2008 VA examiner stated that audiologic evaluation 
established that the Veteran did not have a hearing loss 
disability on the left for VA compensation purposes, and 
added that any hearing loss was not related to in-service 
noise exposure.  Thus, the Board finds the competent evidence 
establishes that service connection is not warranted for 
hearing loss on the left.  

In regard to a notation of "deafness" in an August 2006 VA 
record, the Board notes no associated clinical testing, and 
thus, the notation is of diminished probative value, and 
inconsistent with the record.  The Board notes that at no 
time during the pendency of this appeal has a hearing loss 
disability for VA compensation purposes been established on 
the left and the competent and probative evidence establishes 
that the Veteran does not have a current hearing loss 
disability on the left for VA compensation purposes.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  

The Veteran is competent to report in-service noise exposure 
and hearing loss, and in-service noise exposure has been 
established.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to whether 
he has a current hearing loss disability related to service.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the December 2008 VA opinion, which the Board finds to be 
adequate.  The examiner reviewed the claims file, provided an 
opinion based on objective testing and reliable principles 
and the opinion is consistent with the September 2005 VA 
opinion to the effect that any hearing loss on the left is 
not related to service.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a hearing loss 
disability on the left and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.

Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric 
disorder, to include PSD and depression, as a result of 
service.  Having reviewed the record, the Board finds that 
service connection is not warranted for an acquired 
psychiatric disorder, to include PSD and depression.  

Service treatment records associated with the May 1968 
service entrance examination report reflect a diagnosis of a 
cough and duodenal pain, possibly related to nervous tension 
with occasional episodes of hemoptysis in June 1968.  The 
records, however, are negative for a diagnosis of an acquired 
psychiatric disorder, to include PSD and depression, and the 
June 1970 separation examination report shows that 
psychiatric examination was normal.  

In addition, a private November 2005 record notes no 
increased nervousness, mood changes, or depression, and a 
June 2007 VA treatment record notes that a PSD screen was 
negative.  Further, the December 2008 VA examiner 
specifically concluded that the Veteran did not meet the 
criteria for a diagnosis of PSD, and while it was noted that 
he had been prescribed Cymbalta, the examiner stated that the 
Veteran's symptoms did not reach a level sufficient for a 
diagnosis of, or treatment for, depression.  

The Board notes that while an August 1970 VA examination 
report reflects an assessment of adult situational reaction, 
secondary to separation from service, with mild anxiety 
tension symptoms, at no time during the pendency of this 
appeal has an acquired psychiatric disorder, to include PSD 
and depression, been diagnosed and the competent and 
probative evidence establishes that the Veteran does not have 
a current acquired psychiatric disorder, to include PSD and 
depression.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).  In light of 
the Board's finding that the Veteran does not have PSD 
further discussion regarding stressors will not be 
undertaken.  

A determination as to whether the Veteran has an acquired 
psychiatric disorder, to include PSD and depression, related 
to service requires competent evidence.  The Veteran is 
competent to report his in-service experiences and his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to diagnosis 
of an acquired psychiatric disorder, to include PSD and 
depression.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the December 2008 VA examination opinion, which the Board 
finds to be adequate.  The examiner reviewed the claims file, 
provided a rationale for the opinion based on reliable 
principles and the opinion is supported by treatment records.  
The competent evidence establishes that the Veteran does not 
have an acquired psychiatric disorder, to include PSD and 
depression.  Absent a current disability related by competent 
evidence to in-service disease or injury, service connection 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II. Evaluation

Criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
§ 38C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings 
at different times, based on facts found, will also be 
considered.  Hart v. Mansfield, 21 Vet App 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection in a December 2006 rating decision for right post-
traumatic tibiotalar arthritis.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
A 20 percent rating has been assigned.  Accordingly, the 
issue is whether a rating in excess of 20 percent is 
warranted for the right post-traumatic tibiotalar arthritis 
at any time during the appeal period.  

The 20 percent rating for right post-traumatic tibiotalar 
arthritis as been assigned under Diagnostic Codes 5010-5271.  
This rating reflects marked limitation of motion of the ankle 
and is the maximum evaluation available under Diagnostic Code 
5271.

In order to warrant a higher rating, the ankle must be 
ankylosed or there must be evidence of impairment of the 
tibia or fibula.  Specifically, for ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, a 30 percent rating 
is warranted.  A 40 percent rating is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

The Veteran does not have ankylosis of the right ankle.  He 
retains movement of his right ankle with tibiotalar motion 
noted to be from 0 to 12 degrees of dorsiflexion and 0 to 14 
degrees of plantar flexion on VA examination in September 
2006, with no fatigue or additional decrease in motion with 
repetitive motion, and relatively good ankle function.  The 
September 2006 VA examination report notes no joint 
ankylosis, a September 2008 VA treatment record notes that he 
arose from a chair and walked normally, and while the 
December 2008 VA joints examination report notes that he had 
an antalgic gait, the examiner reported that the Veteran 
could walk 1/4 of a block and walked quite briskly.  

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a brace.  With evidence of malunion of the 
tibia and fibula, a 30 percent evaluation is warranted with 
marked knee or ankle disability.  In this case, the competent 
evidence does not establish malunion of the tibia or fibula.  
X-ray examination of the right ankle in September 2006 noted 
that the ankle mortise was intact and only an old trauma of 
the distal fibula was noted.  In addition, while the report 
notes that the Veteran had developed a nonunion and numerous 
operations, that he had had open reduction and internal 
fixation with iliac crest bone graft due to the nondisplaced 
fracture to the talar neck, he had relatively good ankle 
function.  X-ray examination showed mild degenerative joint 
disease of the ankle joint.  

In addition, while complaints of giving way, instability, 
weakness, subluxation , locking, effusion and use of an 
assistive device in regard to the right ankle were noted, on 
examination it was noted that he had supple tibiotalar and 
subtalar motion from 0 to 12 degrees of dorsiflexion without 
pain and 0 to 14 degrees of plantar flexion without pain.  
The examiner reported that he stood with appropriate hindfoot 
alignment with only slight varus with toe rises, and that 
after 10 repetitions there was no increased pain, no decrease 
in range of motion and no fatigue.  Incoordination was 
attributed to the back.  In addition, no use of an assistive 
device was noted in the December 2008 VA joints examination 
report.  

To the extent that increased absenteeism from work has been 
noted, to include in the December 2008 VA joints examination 
report, the 20 percent evaluation contemplates impairment in 
earning capacity, including loss of time from exacerbations 
due to the service-connected right post-traumatic tibiotalar 
arthritis.  38 C.F.R. § 4.1 (2008).  The Board notes that the 
September 2006 VA examination report notes difficulty running 
his business due to symptoms to include memory loss, 
decreased concentration and inappropriate behavior.  In 
addition, no flare-ups were noted and only moderate 
restriction was noted in regard to activities of daily 
living.  Regardless, the Board finds that an evaluation in 
excess of 20 percent is not warranted for right post-
traumatic tibiotalar arthritis.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating in 
excess of 20 percent for right post-traumatic tibiotalar 
arthritis.  Consequently, the benefits sought on appeal are 
denied.  

Lastly, in regard to extraschedular consideration, the Board 
notes that an extraschedular rating is a component of a claim 
for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the AOJ or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds that the competent evidence does not establish, at any 
time, that the Veteran's service-connected right post-
traumatic tibiotalar arthritis produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  Rather, the December 
2008 VA examination reports reflect that he is employed and 
the December 2008 VA PSD examination report notes that he 
began receiving Social Security benefits at age 65 when he 
retired.  In addition, the competent evidence does not 
establish that the Veteran has experienced incapacitation or 
periods of hospitalization due to right post-traumatic 
tibiotalar arthritis that would suggest that the rating 
schedule is insufficient for determining the appropriate 
disability rating in this case.  The Board notes that surgery 
referred to in the September 2006 VA examination pertained to 
the back and surgeries referred to in the December 2008 VA 
joints examination report pertained to the back and knee.  
The Board notes that numerous operations were noted more 
contemporaneously to the injury.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.


ORDER

Service connection for left testicle atrophy is granted.  

Service connection for a hearing loss disability on the left 
is denied.  

Service connection for an acquired psychiatric disorder, to 
include PSD and depression is denied.  

An evaluation in excess of 20 percent for right post-
traumatic tibiotalar arthritis is denied.


REMAND

In the Board's October 2008 remand, it was requested that an 
opinion be obtained as to the nature and etiology of any 
identified disorder of the knees, hips and back, and 
specifically to include an opinion as to whether it is at 
least as likely as not that any relevant identified disorder 
is related to the service-connected right post-traumatic 
tibiotalar arthritis, as well as an opinion as to whether any 
identified arthritis was manifest during service or within 
the initial post-service year and whether it is at least as 
likely as not that any relevant identified disorder was 
otherwise related to in-service disease or injury.  

The December 2008 VA joints examination shows the following 
diagnoses:  1) musculoligamentous strain in both knees and 
left knee degenerative changes; 2) hip bursitis, bilaterally; 
and 3) mechanical low back strain.  Except as to the right 
knee, no opinion was provided in regard to the whether the 
disorders were related to the service-connected right post-
traumatic tibiotalar arthritis, or whether the disorders were 
otherwise related to service.  The RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board notes that the opinion states that it was medically 
impossible to determine whether any identified arthritis had 
an onset in service or within the initial post-service year.  
Further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file 
to a VA examiner.  The examiner's 
attention should be directed to this 
remand, as well as the Board's October 
2008 remand.  The AOJ should request that 
a determinative opinion, in the positive 
or negative, be provided, to the extent 
possible, as to the following: 1) Is it 
more likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that the 
any of the Veteran's identified knee 
disorders, bilateral hip disorder, or back 
disorder is proximately due to or been 
chronically worsened by the Veteran's 
service-connected right post-traumatic 
tibiotalar arthritis?  2) Is it more 
likely than not (i.e., probability greater 
than 50 percent), as least as likely as 
not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability 
less than 50 percent) that any of the 
Veteran's identified knee disorders, 
bilateral hip disorder, or back disorder 
are related to in-service disease or 
injury?  3) Is it more likely than not 
(i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that any arthritis was manifest 
during service or within the initial post-
service year?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should 
accompany all opinions provided.  

2.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


